Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com March 23, 2011 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life Variable Account B and Allianz Life of NY Variable Account C Initial Registration Statements on Form N-4 File Nos. 333-171427 and 333-171428 Dear Ms. Samuel: We received written comments from you on February 16, 2011 with respect to Registrants’ above-referenced Initial Registration Statements. Comments were based on the national version of the product, File Nos. 333-171427 and 811-05618, and also apply to the NY version (333-171428 and 811-05716) to the extent possible. Attached to this letter are redlined pages of the prospectus that have been revised to respond to your comments. All page numbers in this letter refer to the courtesy copy of the initial filing of the national version of the registration statement, except as specifically noted. 1.General Comments: (a). Please make sure to define each defined term the first time it is used in the text of the prospectus, even if it is also defined in the glossary. (b). Please explain why Bonus Value applies to the national contract and not to the NY version. Responses: (a). Acknowledged. (b). Bonus Value applies to the national contract because its Bonus Option has a vesting schedule and so has both a Bonus Value that includes unvested bonus as well as a Contract Value that includes only vested bonus. The Bonus Option available on the NY version has no vesting schedule. AZL-Vision/Vision NY-N-4 page 1 2.Free-Look-Right to Examine Period (Page 16) Comments: (a). Please combine the fifth and sixth sentences of this section as follows, or words to the same effect: “In certain states where we are required to refund Purchase Payments, or if you have an IRA Qualified Contract, we refund your Purchase Payments less withdrawals, or Contract Value, if greater.” Please also clarify in the sentence dealing with California, that you will return the greater of Purchase Payments less withdrawals, or Contract Value. Also, please clarify what other fee and charges are not included within the defined term Contract Value. (b). This comment, other than the last sentence, does not apply to the New York version. Responses: (a). Revised as requested. The only charge not included in the defined term Contract Value is the withdrawal charge. (b). Acknowledged. 3.Transfers Between Investment Options (Page 24) Comment: In the third bullet, please clarify that you do not allow transfers during the free-look period (if true), or specify the circumstances when such transfers are not allowed. Response: We do not currently restrict transfers between investment options during the free-look period, except that for persons age 60 or older in the State of California, we restrict transfer of money placed into the AZL Money Market Fund, as disclosed on page 16 of the prospectus. 4.Withdrawal Charge (Page 29) Comment: Please reconcile the last sentence of the first paragraph of this section with the second bolded sentence of the second paragraph. Response: We revised the second bolded sentence of the second paragraph to read as follows: We also do not assess a withdrawal charge on penalty-free withdrawals or amounts we deduct to pay Contract charges, other than the withdrawal charge. 5.Waiver of Withdrawal Charge Benefit (Page 35) Comment: Please use the term “Good Order” (defined on page 5) to specify the proof of confinement required, rather than using “in a form satisfactory to us”. Response: Revised as requested. AZL-Vision/Vision NY-N-4 page 2 6.Requesting Lifetime Plus Payments (Page 45) Comment: In the first sentence of the last paragraph, please clarify that only Excess Withdrawals which reduce Contract Value to zero terminate Lifetime Plus Payments. Response: Revised as requested. 7.Target Value Note (Page 51) Comment: Please rewrite the bolded “Note” so that it is clear the unvested amounts are not included in Target Value or Contract Value. Also, please explain the impact of Bonus Value in this context. Response: In response to sentence 1 of the Comment, revised as requested. In response to sentence 2, the Bonus Value does not affect the Target Value or Contract Value until the Contract Anniversary, when an additional portion of the Bonus Value vests, increases the Contract Value, and may increase the Target Value. 8.Powers of Attorney Comment: Please attach powers of attorney which relate to this filing. Exhibit 13 referenced in the exhibit list is not attached to filing Response: Acknowledged. 9.Financial Statements, Exhibits and Other Information Comment: Financial statements, exhibits, and other required disclosure not included in this registration statement must be filed in a pre-effective amendment to the registration statement. Response: Acknowledged. 10.Tandy Comment Comment: We urge all persons who are responsible for the accuracy and adequacy of the disclosure in the filings reviewed by the staff to be certain that they have provided all information investors require for an informed decision. Since the registrant and its management are in possession of all facts relating to the registrant’s disclosure, they are responsible for the accuracy and adequacy of the disclosures they have made. AZL-Vision/Vision NY-N-4 page 3 Notwithstanding our comments, in the event the registrant requests acceleration of the effective date of the pending registration statement, it should furnish a letter, at the time of such request, acknowledging that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the registrant is responsible for the adequacy and accuracy of the disclosure in the filing; the staff’s review and comments, the registrant’s changes to the disclosure in the response to staff’s comments or the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve registrant from responsibility; and · the registrant my not asset this action or the staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, please be advised that the Division of Enforcement has access to all information you provide to the staff of the Division of Investment Management in connection with our review of your filing or in response to our comments on your filing. We will consider a written request for acceleration of the effective date of the registration statement as a confirmation of the fact that those requesting acceleration are aware of their respective responsibilities. We will act on the request and, pursuant to delegated authority, grant acceleration of the effective date. Response: Acknowledged. For the convenience of the staff in reviewing this response to comments, we are sending via email to the Office of Insurance Products of the Division of Investment Management, a redline copy of the changed pages for the Vision prospectus. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America Allianz Life Insurance Company of New York By:/s/ Stewart D. Gregg Stewart D. Gregg AZL-Vision/Vision NY-N-4 page 4
